DETAILED ACTION

Claim Objections
Claim 4 is objected to because of the following informalities:  In line 3 “a top” should be changed to --the top--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe the top wall as “being 
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation in amended claim 1 that the top wall is “continuous and free of breaks from said pivotal connection to said axle” does not accurately describe applicant’s invention. As shown in Fig. 3, the top wall 262 of applicant’s invention appears to have slots (i.e., discontinuities / breaks) between the pivotal connection at the front end 220 of the beam 218 and the axle 232.
Claim Rejections - 35 USC § 102
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saieg et al. (US 2006/0033302 A1). Saieg discloses a suspension assembly for a heavy-duty vehicle axle/suspension system, said suspension assembly comprising: a beam 82 including a first end, a second end, and a recessed area (between flanges 116), said beam being pivotally connected by a mounting tube 112 to a frame (said frame including a frame member 24 – see paragraph 0026) of said heavy-duty vehicle adjacent said first end, an air spring 30 being mounted on the beam adjacent said second end without intervening structure between said air spring and said beam, the air spring being connected to said heavy-duty vehicle frame, said recessed area being  by a geometry of the connection of the top wall of said beam to an inboard sidewall 108 and an outboard sidewall 108 of the beam.
Claim Rejections - 35 USC § 103
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Saieg et al. (US 2006/0033302 A1). Saieg teaches the limitations of claim 1, as explained above. Saieg does not teach a beam having dimensions as recited in claims 2 and 3 (i.e., a wall thickness), since Saieg does not provide dimensions for the beam. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a beam as taught by Saieg having dimensions as recited in claims 2 and 3, such design choices being “determined by vehicle application, suspension type, strength and structural requirements, and/or other factors known in the art.” (Paragraph 0027). Furthermore, the recited dimensions do not patentably distinguish the claimed invention from Saieg since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP §2144.04(IV)(A).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Saieg et al. (US 2006/0033302 A1) in view of Muckelrath et al. (US 2011/0221156 A1). Saieg teaches the . 
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dilling et al. (US 5,366,237) in view of Muckelrath et al. (US 2011/0221156 A1). Dilling teaches a suspension assembly (e.g., Fig. 11) for a heavy-duty vehicle axle/suspension system, said suspension assembly comprising: a beam 59 including a first end, a second end, and a recessed area (Figs. 11-13), said beam being pivotally connected to a frame of said heavy-duty vehicle adjacent said first end (column 8, lines 47-58; column 9, lines 45-52), an air spring 69 being mounted on the beam adjacent said second end without intervening structure between said air spring and said beam (column 9, lines 45-52), the air spring being connected to said heavy-duty vehicle frame (column 9, lines 45-52), said recessed area formed by a top wall of the beam (Figs. 11-13), and an axle 7 rigidly attached to said beam, said top wall of said beam being continuous and free of breaks from said pivotal connection to said axle (Fig. 12), said air spring . 
Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Saieg fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a beam that does not include a break between the pivotal connection end and the axle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In Saieg, the top wall 106 of the beam 82 is continuous and free of breaks from the pivotal connection at the end of the beam to the axle 12 (Fig. 5).
Regarding applicant’s arguments with respect to the rejection(s) over Dilling in view of Muckelrath, the top wall 327 in Fig. 13 of Muckelrath has a concave downward curvature. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3616